DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Scott A. Elchert (Reg. 55,149) on 02/18/2022.
The application has been amended as follows (on top of the latest amendments submitted by Applicant on 12/21/2021):

Listing of Claims:
1. 	(Currently amended) An information processing device comprising:
a memory; and 
a processor coupled to the memory and configured to:
identify, from a plurality of locations, a first location where a user is present,
when the user accesses a resource by using a remote desktop connection, set access authority of the user over the resource to an allowed state or a prohibited state in accordance with whether or not the location is within an allowed region in which access to the resource is allowed,
subsequently is present and accesses the resource by using information in which each of the plurality of locations and the resource accessed by the user are associated with each other,
when it is determined that the first location, which is an allowed region, is different from the second location, which is not an allowed region, while the user is accessing the resource by using the remote desktop connection, start measurement of time without setting the access authority of the user over the resource to the prohibited state, and
when it is determined that a suspension time period which is associated with the first location has elapsed after the measurement is started by referring to a database including a plurality of suspension time periods for each of the plurality of the locations, terminate the remote desktop connection, wherein
the suspension time period is dynamically changed in accordance with a number of out-of-area resources used at the same time by using the remote desktop.

12. 	(Currently amended) An information processing method executed by a processor included in an information processing device, the information processing method comprising:
identifying, from a plurality of locations, a first location where a user is present;
when the user accesses a resource by using a remote desktop connection, setting access authority of the user over the resource to an allowed state or a prohibited state in accordance with whether or not the location is within an allowed region in which access to the resource is allowed,
judging whether the first location is different from a second location in which the user subsequently is present and accesses the resource by using information in which each of the plurality of locations and the resource accessed by the user are associated with each other,
, which is an allowed region, is different from the second location, which is not an allowed region, while the user is accessing the resource by using the remote desktop connection, starting measurement of time without setting the access authority of the user over the resource to a prohibited state, and
when it is determined that a suspension time period which is associated with the first location has elapsed after the measurement is started by referring to a database including a plurality of suspension time periods for each of the plurality of the locations, terminating the remote desktop connection, wherein
the suspension time period is dynamically changed in accordance with a number of out-of-area resources used at the same time by using the remote desktop.

14. 	(Currently amended) A non-transitory computer-readable storage medium storing a program that causes a computer to execute a process, the process comprising:
identifying, from a plurality of locations, a first location where a user is present;
when the user accesses a resource by using a remote desktop connection, setting access authority of the user over the resource to an allowed state or a prohibited state in accordance with whether or not the location is within an allowed region in which access to the resource is allowed,
judging whether the first location is different from a second location in which the user subsequently is present and accesses the resource by using information in which each of the plurality of locations and the resource accessed by the user are associated with each other,
when it is determined that the first location, which is an allowed region, is different from the second location, which is not an allowed region, while the user is accessing the resource by using the remote desktop connection, starting measurement of time without setting the access authority of the user over the resource to a prohibited state, and
, wherein
the suspension time period is dynamically changed in accordance with a number of out-of-area resources used at the same time by using the remote desktop.

Allowable Subject Matter
Claim(s) 1-5, 7, 9 and 12-14 is/are allowed.
Regarding claim 1, the prior art of record (Joa et al., US- 20120198570-A1 (hereinafter “Joa ‘570”) in view of CHANG et al., US-20180285544-A1 (hereinafter “CHANG ‘544”) and Girdhar et al., US-20170289806-A1 (hereinafter “Girdhar ‘806”)) does not disclose “the suspension time period is dynamically changed in accordance with a number of out-of-area resources used at the same time by using the remote desktop” in the recited context.  Rather, Joa ‘570 teaches that a system determines a geographic location of a user device requesting access to a dataset, where an authorization determination is made by querying a database that stores authorized location information for each dataset by indicating positive or negative location limitations, that is, the system disables the access to the dataset being accessed in an authorized location if the user device moves to an unauthorized location, but there is no suspension time involved in this determination as well as the whole authorization process. To this, CHANG ‘544 adds that a user can be authenticated based on the change of an authentication level associated with variations of places and elapsed time after the previous successful authentication of a first place, however it is silent as to the change of the suspension time based on “a number of out-of-area resources used at the same time”. Girdhar ‘806 discloses that a time period for which an established session of a user stays in a permissible state rather than an instant 
For the reasons described above, the prior art of record does not disclose, with respect to claim(s) 12 and 14, features corresponding to those of claim 1 in the respective context(s).
Dependent claims 2-5, 7, 9 and 13 are allowed in view of their respective dependence from claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANGSEOK PARK whose telephone number is (571)272-4332. The examiner can normally be reached Monday-Thursday 7:30-5:30 and Alternate Fridays 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung Kim can be reached on (571) 272-3804. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/SANGSEOK PARK/Examiner, Art Unit 2494                                                                                                                                                                                                        
/JUNG W KIM/Supervisory Patent Examiner, Art Unit 2494